PER CURIAM.
We affirm the denial of Gary Grimes’ motion for correction of sentence because the failure of the Department of Corrections to award the proper gain time does not make the underlying sentence “illegal” within the meaning of Florida Rule of Criminal Procedure 3.800(a)(1999). See, Blakley v. State, 746 So.2d 1182 (Fla. 4th DCA Dec.8, 1999).
Affirmance is without prejudice to Grimes to pursue the appropriate administrative remedy. Duggan v. Department of Corrections, 665 So.2d 1152 (Fla. 5th DCA 1996). We note that Grimes’ motion alleged that the jail had not responded to his request for documentation to support his gain time claim. He may file a petition for writ of mandamus in the circuit court if it is necessary to compel the jail to provide that documentation.
GUNTHER, POLEN and HAZOURI, JJ., concur.